Title: From John Adams to John Jay, 21 October 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Octr. 21. 1785
          
          Yesterday, at Eleven O Clock, I went by Appointment to Lord Carmarthens Office, and was admitted to his Lordship as soon as he arrived from his House. as this was an hour earlier, than the usual Appearance of the foreign Ministers at the Secretary of States Levee, I had time for a long Conversation with his Lordship.
          At first I presented him a Memorial, containing a Requisition, of immediate orders for the discharge of our Citizens particularly of Low. Secondly, the Correspondence between Governor Bowdoin and Captain Stanhope; with the Act of Congress upon it, and thirdly a Letter concerning the questions Sometime ago, communicated to your Ministers, at Paris relative to their Full Powers, by the Duke of Dorsett. These Papers were left with his Lordship for his Perusal, at his Leisure, but I conjecture he layed them before the King, in a Conference, after the Drawing Room. After the Communication of those Papers, I had the honour to observe to his Lordship, that although, they contained Matters of Some Importance, I most Sincerely wished there were nothing of greater difficulty and more danger, between the two Countries. His Lordship wished so too.— I added, that as it was wished on both Sides, it was remarkable that the Business was not done, as it Seemed to be very easy to do. That it was much to be lamented, when the War was ended, and every Thing essential which had been in contest was decided, that Such Circumstances as remained Should impede the Return of Confidence between the two nations. I paused here, in hopes his Lordship would have made Some Reflection, or dropped Some hint from whence I could have drawn Some Conclusion, excited some hope or Started Some fresh Topick, but not a Word escaped him. after a long Silence, I told him, that I hoped for an Answer, from his Lordship concerning, the Posts upon the Frontiers. not a Word of reply.— I Said I was extreamly uneasy, concerning those Posts: that by the last Accounts from America, there Seemed to be danger of our being involved in an Indian War, merely from the Circumstance of their being witheld. that his Lordship could not be unacquainted with the Cruelty & Barbarity with which those Savages made War upon People the most innocent, peaceable and defenceless. that an Indian War, by filling the Gazettes and Conversation, with relations of horrors naturally Spread a greater Alarm, and excited keener Passions

than other Wars which might be much more destructive & impoverishing. that if Such a War Should happen in Consequence of witholding the Posts, it would inkindle a Flame in America which might Spread wider and last longer, than any Man could foresee. that I Sincerely hoped the Kings Ministers would think Seriously of it, and give orders for the Evacuation. that I must insist on An Answer.— Here, his Lordship, in broken Sentences, express’d a Wish, that the Ministry would answer everybody, and conveyed a Hint that it did not depend upon him.— I proceeded upon this, to Say, that in a Conference with Mr Pitt When I pressed him for an Answer concerning the Posts, altho he was not explicit with me, I understood him to insinuate to me, that the Surrender of the Posts, would be made conditional upon something respecting the Debts. Here I got Something out. His Lordship Said, “to be Sure nothing could be done untill the Debts were paid.”—paid! My Lord! that is more than ever was Stipulated. No Government, ever undertook to pay the private Debts of its subjects. and in this Case, nobody ever had Such a Thought. The Treaty only Stipulated, that Creditors Should meet with no lawful Impediment to the Recovery of their Debts. But Says his Lordship if lawful Impediments have been thrown in the Way.— and this was all he could or would let out. I understood him to mean that, Government by putting an Impediment in the Way, had made itself answerable for the Debts themselves. This was the first Suggestion to me, of Such a Thought but it was So fully communicated, that I should not be Surprized if a Requisition should be made, to that Effect. I proceeded with his Lordship, that the People in America, Saw the Treaty violated in two important Points relative to Striking Objects. The Negroes were carried off and the Posts were withheld. The last, looked like a continuance of War. it was continuing a foreign Army in their Territory. These were the first Breaches of Treaty, and without them I did not believe that the Debtors, would have had influence enough in any Assembly, to have procured an Act or Vote to impede the Course of Law, and if the Posts were now evacuated and the Negroes paid for, I did not believe the impediment would be continued longer than to the Meeting of the Assemblies: but if the removal of these impediments Should be made a condition preceedent to the Evacuation of the Posts and Payment for the Negroes, I very much apprehended it would not be done. As the English had been first in the wrong, it was natural and reasonable to expect that they should be first to get right.
          
          finding it impossible to learn any Thing from his Lordship of his own Sentiments or those of his Colleagues, upon these Points, after a pause of Sometime, I proceeded to some others. and Said
          Your Lordship alone was present when the King was pleased to say to me that when he should See a Disposition in the United States to give this Country the Preference, he would be foremost in friendship to them. Yes, I was, Said his Lordship.— What greater Preference my Lord can be expected or reasonably desired, than has been given?— it is not possible for one Country to give another, Stronger Proofs than America has given this of a commercial Preference. they have with an imprudent Ardour discovered, too early and too immoderate a Predilection to the Commerce of this Country, by voluntarily reviving at the Peace, almost the very monopoly, which had been established before the War by the Acts of Parliament. can any other Preference than a commercial one, be thought of? no answer.— Is it not receiving this disposition too coldly, My Lord, to meet it with Obstructions to so many of our Remittances? Is there not danger that the Conduct of this Country will change that Disposition? Is it not easily changed? does it not consist chiefly, in Mode and Taste, Setting aside, what there is remaining of good Will, between the People. and if Credit is the Lure is it not easily counteracted?
          We have been used to buy Russian Hemp and Duck, in London. Say, We paid ten per Cent more, than it would have cost Us in Petersbourg and that the Advantage of having it upon Credit was worth to the American Merchant twenty Per Cent. By laying on a Duty of ten per Cent on these Articles imported from London more than when imported directly from Russia, would not the Advantage of Credit be wholly counteracted. By laying on fifteen Per Cent more would there not be an End forever, to American Importations of these Articles by the Way of London? Silesia Linnens, are another Article, which We bought in London, may not this Commerce be diverted entirely to stetin and Embden, by a similar Duty. may not all sorts of Manufactures in Iron, be bought in Germany, and all other Manufactures in Cotton, Linen, Metals, Silk Velvet Wool, be in the Same manner diverted from this to other Countries in Europe, only by thus laying a Bounty on the Importation of them into America to be paid by those who choose to purchase in England.
          It was become fashionable, here, for Gentlemen to Speak diminitively of American Trade, even among Some who had magnified it while in Opposition to Lord North. These could not certainly be Sincere: but be the Value of it, what it may, can it be good Policy in this Country to divert it from herself and send it to her Rivals? for Example could it be wise in the English to throw their own Newfoundland Fishery into the Hands of the French merely to prevent Americans from supplying it with Provisions and Necessaries in their own Bottoms? I was very much afraid the Ministry had not yet, duely considered, upon what a delicate Circumstance, their Fishery depended, how easily it might be lost, and how hardly recovered. tho the Fishery was very beneficial to the Public, as a nursery of Seamen, and a source of Wealth as it stood connected with various other Branches of Business, Yet to the Generality of Individuals, it was not very profitable. With their Utmost, Art, Industry and Œconomy, they could but barely live. The Jamaica Fish, as some called it, or the West India Fish as others named it was one third Part of the whole, and the Preservation and sale of it was essential to the Life of the Fishery. unfit for the European Market it had never found any other Consumers than the Negroes, and the English depended upon Selling theirs to the French in their West India Islands. They have been able to Undersell the French in their own Islands. Why? because their Fishery, at Newfoundland being Supplied from the United States, at a cheaper rate, than the French could be from Europe, they could afford to sell their Fish cheaper. But now the Tables were turned. The French are supplied from the United States and the English, must be from Europe. the Consequence of which must be, that the French will very soon be able to Supply their own Islands, cheaper than the English can, and when this happens it will be very natural for them to prohibit all foreign Fish, American as well as English. I left his Lordship to judge if this was a probable means of increasing British Seamen and Navigation, and whether, it was not probable, that if the Americans saw the English like rash Gamesters playing away their own Fisheries into foreign hands, would not look out for themselves, and purchase of the French the Admission of their Fish into the Islands, by Stipulating Some equivalent for it.— Here his Lordship, Said He wished, the Council could be brought to take into Consideration the relative Situation of the two Countries and their Commerce.— I was in hopes he would have Said more, and waited long to hear, but as it appeared he did not intend to be more particular, I Said, it was surely necessary that Something should be thought of and done. with regard to the West India Trade, it would be well to consider, whether the United States if they found themselves excluded from the English Islands, would not think it necessary to purchase a free Admission of their Flour and Ships as well as Fish and other Things, to perpetuity, by Stipulating with the French Court Some perpetual Advantage, in some particulars over the English Commerce. hitherto it had been the Policy of the States to be impartial, but if they were once driven from this Principle I left his Lordship to judge, how far they might go, and ought to go. I asked his Lordship, whether it would not be just, and wise in France, to Stipulate with Us a perpetual Admission of our Oil, to illuminate their Cities, of our Potash, duty free, of our Tobacco upon easier Duties and better Terms, in short of all the Produce of our Country, upon better Conditions, of our Flour, Fish and ships into their Islands, and of our ready built ships for sale into all her Dominions, if Congress would stipulate with them a perpetual Preference of French ships and Manufactures, over the English in America. if We would Stipulate to lay on duties one third or one half heavier, upon English than French Navigation and Merchandize, might We not make a profitable Bargain? might We not do the Same, with any and every other trading nation in Europe. Necessity would force Us to carry our Trade, where We could find a Market for our Produce.— and if England would not receive it, upon living terms, We must carry it to Germany or the Baltic, to Holland or the Mediterranean, to Portugal or France, to Spain, or even to the East Indies. all this was very patiently and civily heard, but not a Word of answer. I then asked, what could be the Reason, that the Commerce between the U. States and the remaining British Colonies, Canada and Nova Scotia Should not be encouraged. it had been found mutually beneficial heretofore, and our Share of the Profit of it, had been a Source of Remittance to England, and would be again. those Colonies, especially N. scotia would find it difficult to subsist without it, for a long time.— finding however that his Lordship was determined, to deliver no opinions, nor give the smallest hint from whence any Conclusions or Conjectures could be formed I asked him for his Advice, whether it would answer any good End for me to wait on any other of the Ministers, as my Lord Cambden and the Duke of Richmond for Example and enter into more particular Conversation with them upon these subjects? His Lordship Said Lord Cambden was gone into the Country and the Duke of Richmond to the distant Seaports, and would not be here for many Weeks, but Mr Pitt— was here— I replied that I had found Mr Pitt, in the Conversations I had had with him candid and intelligent, and that for any Thing I knew, the Affairs of the Nation could not be in better hands, but he was in a critical situation, and if a foundation should be laid of a final Allienation between England and America, it would be a deeper Stain, a blacker blot upon his Administration, than the Independence of the United States had been upon that of Lord North.
          It is not worth your while nor mine, to endeavour to recollect more particularly this useless Conversation, in which the reciprocity, as Lord North Said on another occasion was all on one side. I did not think it prudent, to urge to his Lordship, the Possibility of any other new Connections between the United States and other European Nations than commercial ones. The Possibility and the Probability of a more permanent, indeed of a perpetual defensive Alliance between France Spain, Holland and the United States, with even Ireland Soliciting to be the fifth Power, is so obvious to common sense that one would think it could not escape the Contemplations of the Ministry.
          There are Persons in this Kingdom, Sufficiently insane, to Say that they will bring America to petition to come again under the Government of this Country; they will distress them till they break their Faith with France, and then, Say they, “We will Spurn them.” if the King and Ministry, entertain Such Thoughts, they are weaker, than I ever thought them, and wickeder than any Body ever represented them. But altho insidious Policy is not a Novelty in this Country, I dont believe them capable of such an Excess of it, at this time.
          The true Secret I conceive to be, a real Ignorance and Indecision what to do.— They have discovered by their Newfoundland Bill and Irish Propositions, a desire to preserve the Principle of the Navigation Act, against the U. States. both these Experiments have been unfortunate. the first produced the Massachusetts and New Hampshire Navigation Acts; and the last procured a defeat in the Parliament of Ireland. They are now confounded, and know not whether to persevere or to retreat: and I am convinced, they have agreed together, to observe a total Silence with me, untill they Shall come to a Resolution. This Reserve they maintain to all others as well as me, least any hints might escape them by which, the various Parties, who are led by Shelburne, Buckingham, North and Fox, Should know how to begin the foundation of their Oppositions. They are realy embarrassed for whatever Treaty they make with Us, must be submitted to Parliament, either before it is Signed, or it must be made and Signed expressly Subject to the Approbation or Disapprobation of Parliament, and they are at a Loss to guess, what they can carry through Parliment, knowing the Talents of Opposition And the Force of national Prejudice and Passion in favour of the Navigation Laws. They are afraid to attempt, what they know they ought to do.
          This being the State of Things, you may depend upon it the Commerce of America will have no Relief, at present, Nor in my Opinion, ever, untill the United States Shall have generally passed Navigation Acts. If this Measure is not adopted, We shall be derided, and the more We suffer, the more will our Calamities be laugh’d at. My most earnest Exhortations to the states then are and ought to be to loose no time in passing Such Acts. They will raise our Reputation all over the World, and will avail Us in treating with France and Holland as well as England. for when these Nations once see Us in the right Way, and united in such Measures they will estimate more highly our Commerce our Credit and our Alliances. The Question has been asked in France as often as in England, what have you to give, in Exchange for this and that. particularly. it was a constant question, of the Marshall de Castries, what have you to give as a reciprocity, for the Benefit of going to our Islands? When We have once made a Navigation Act, or Shewn that We can unite in making one, We may answer We can repeal our Act or our Imposts in return for your repealing yours.
          With regard to this Country, I confess to you, I never Should have believed, or could have imagined the real Situation of it, if I had not been here and resided here Sometime. I never could have conceived, Such a Union of all Parliamentary Factions against Us, which is a Demonstration of the Unpopularity of our Cause.— if the States do not make haste to confine their Exports, to their own ships, and lay on Duties upon British Merchandizes, which shall give a decided Advantage to our own Manufactures, and those of Germany France & other Nations, it will be to no purpose to continue a Minister here, and I am Sure I Shall wish myself any where else rather than here.— These are Remedies which Congress and the States can apply. I Should hope they will not proceed farther, at present, but if these are found insufficient, I hope they will think of proceeding farther in commerical Treaties with other Nations, and reserve the Resource of further Alliances as a last Resort.
          The Draught already made, and the Negociations in Barbary, will exhaust your little Fund in Amsterdam and before next March all your servants in Europe must return home, for want of Means even of subsistance unless something is done. Our Countrymen Should not expect that Miracles will be wrought for their Relief: if their Affairs are not conducted with Wisdom and Activity they will reap, most certainly the Fruits of Folly and Supineness.
          before I conclude I will mention, one more Extravagance that I know is lurking in some hearts here. They would willingly embarrass Mr Pitt, in any rational Plan of Agreement with me, and chearfully precipitate him into a War, with the United States if they could, well knowing that it would be his Ruin. They think and I can add they say, “that Canada & Nova Scotia must soon be ours. there must be a War for it. they know how it will end, but the sooner the better. This done, We shall be forever at Peace—till then never.” But these People dont consider, that this will involve us, in unchangeable Connections with France, and prove the final ruin of this Country.
          The Stocks have lately risen to 65 and 66. whether this is owing to Ministerial Tricks, or the real Affluence of Money, it will raise the Fund of Pride and Vanity in the Nation, in a much greater Proportion, and make it more difficult for the Minister to do what even he may think right with America.— I must conclude by repeating, that my only hopes are in the Virtue, Resolution and Unanimity of my Fellow Citizens.
          With great Respect and Attachment / I have the Honour to be, Sir your / most obedient and most humble / servant
          
            John Adams
          
        